Citation Nr: 0915588	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  05-10 510A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for an acquired psychiatric disability, to include 
posttraumatic stress disorder (PTSD) and depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1988 to March 
1997.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana. 

In June 2007, the Board remanded this matter to the RO via 
the Appeals Management Center (AMC) in Washington, D.C. to 
afford the Veteran an examination and obtain a medical 
opinion.  The action specified in the June 2007 Remand 
completed, the matter has been properly returned to the Board 
for appellate consideration.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

In his April 2005 substantive appeal, the Veteran requested a 
hearing before a member of the Board.  A video hearing was 
scheduled for June 2006, but the Veteran failed to appear.  


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's 
acquired psychiatric disability has not been manifested by 
symptoms such as (for example) circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory; abstract 
thinking, and judgment.  Occupational and social impairment 
with reduced reliability and productivity has not been 
demonstrated. 


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 30 
percent disabling for an acquired psychiatric disability, to 
include PTSD and depression, have not been met.  38 U.S.C.A.  
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 
4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2008).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  When reasonable doubt arises as to the degree 
of disability, such doubt will be resolved in the Veteran's 
favor.  38 C.F.R.  § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of the 
Veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claim, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 
505 (2007), and whether the Veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the U.S. Court 
of Appeals for Veterans Claims (Court) held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  In that decision, the 
Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126.  Hart appears to 
extend Fenderson to all increased rating claims.

In an August 1997 rating decision, the Veteran was granted 
entitlement to service connection for depression and assigned 
an initial 10 percent rating.  In February 2003, the Veteran 
filed a claim seeking an increased rating for his service 
connected depression, as well as entitlement to service 
connection for PTSD.  In a November 2008 rating decision, the 
RO granted entitlement to service connection for PTSD and 
increased the rating of the Veteran's PTSD with depression 
from 10 percent to 30 percent disabling, effective February 
2003.  The Veteran's acquired psychiatric disability is rated 
under the General Rating Formula for Mental Disorders, found 
at 38 C.F.R. § 4.130 (2008), which includes both depression 
and PTSD.  

A 30 percent rating is assigned for mental illnesses, 
including PTSD and depression, where there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130 (2008).

A 50 percent evaluation is warranted where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory; 
impaired judgment; impaired abstract thinking; disturbance of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.

It is further noted that the nomenclature employed in the 
portion of VA's Schedule for Rating Disabilities ("the 
Schedule") that addresses service-connected psychiatric 
disabilities is based upon the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (also known as "the DSM-IV"). 38 
C.F.R. § 4.130 (2008).  The DSM-IV contains a Global 
Assessment of Functioning (GAF) scale, with scores ranging 
between zero and 100 percent, representing the psychological, 
social, and occupational functioning of an individual on a 
hypothetical continuum of mental health - illness.  Higher 
scores correspond to better functioning of the individual.

GAF scores ranging between 61 and 70 are assigned when there 
are some mild symptoms (e.g., depressed mood and mild 
insomnia), or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but when the individual is functioning pretty 
well and has some meaningful interpersonal relationships.  
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th. ed., 1994).

GAF scores ranging between 51 and 60 are assigned when there 
are moderate symptoms (like flat affect and circumstantial 
speech, and occasional panic attacks), or moderate difficulty 
in social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  Id.

GAF scores ranging between 41 and 50 are assigned when there 
are serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting), or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  Id.

GAF scores ranging between 31 and 40 are assigned when there 
is some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family and is unable 
to work).  Id.

GAF Scores between 21 and 30 are assigned when behavior is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment (e.g., 
sometimes incoherent, acts grossly inappropriately, suicidal 
preoccupation) or inability to function in almost all areas 
(e.g., stays in bed all day; no job, home, or friends).  Id.

Symptoms listed in VA's general rating formula for mental 
disorders are not intended to constitute an exhaustive list, 
but rather are to serve as examples of the type and degree of 
the symptoms, or their effects, that would justify a 
particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
Veteran's capacity for adjustment during periods of remission 
must be considered.  38 C.F.R. § 4.126(a) (2008).  In 
addition, the evaluation must be based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  Id.  
Further, when evaluating the level of disability from a 
mental disorder, the extent of social impairment is 
considered, but the rating cannot be assigned solely on the 
basis of social impairment.  38 C.F.R. § 4.126(b) (2008).

The Veteran was afforded a VA examination in June 2003.  The 
Veteran complained of irritability, isolation, intrusive 
thoughts, and bad dreams.  He reported full time employment 
at the post office where he had been employed for the past 
six years, marital problems, and two friends, including one 
from the military with whom he was particularly close.  The 
Veteran described combat related PTSD stressors, but also 
reported some traumatic events from his youth, including 
being stabbed when he tried to break up a fight and 
witnessing a shooting at a bar when he was in college.  The 
Veteran stated that any depression is generally related to 
the demands placed on him by various people in his life.  He 
asserted that no one understands him or offers him anything.  

The examiner reported that the Veteran was verbal and 
pleasant.  There was no impairment of thought processes or 
communication, no delusions or hallucinations, and no 
inappropriate behavior exhibited.  The Veteran's 
concentration and memory were not impaired.  His rate and 
flow of speech were satisfactory.  The Veteran displayed good 
hygiene and was oriented in all spheres.  He described 
occasional suicidal ideations, not obsessive rituals or panic 
attacks.  He reported that he startles with sudden noises.  
The Veteran also admitted that in 2002, he drank "like 
crazy," but now limits his alcohol consumption.  

The examiner reported that psychological testing by other 
doctors had resulted in diagnoses of PTSD and depression.  He 
also diagnosed the Veteran with mild PTSD, providing evidence 
against this claim, situational depression, and resolving 
alcohol abuse and assigned a GAF score of 61 for PTSD, 60 for 
depression, and 78 for alcohol abuse.  The examiner opined 
that the Veteran's PTSD pre-existed his active service but 
was aggravated by his active service.  The examiner concluded 
that only 10 percent of the Veteran's PTSD was service 
connected.

VA treatment records include a PTSD Intake Report from 
October 2003.  At the intake, the Veteran complained of 
depression, nightmares, extreme irritability, and significant 
sleep problems.  Symptoms of PTSD included re-experiencing, 
avoidance, numbing, and hyper-arousal.  He reported having 
good and bad days married and described having three good 
friends and some associates.  He denied any current suicidal 
ideations, but reported having them in the past.  He was 
diagnosed with severe major depression and chronic PTSD.  

The Veteran was afforded another VA examination in October 
2008.  He described having difficulty managing irritability 
and angry outbursts for many years.  He complained of 
insomnia, depression, intrusive thoughts, frequent 
nightmares, and weight gain.  The Veteran discussed a number 
of potentially traumatic incidents prior to service, 
including being stabbed in a fight and being present at club 
where a man was murdered, but he denied being particularly 
scared or upset by these events.  He also described a number 
of frightening and upsetting events in service, including 
witnessing badly burned and injured service members and 
participating in combat.  He reported experiencing intrusive 
thoughts related to his military experience which cause 
psychological distress.  The Veteran described a history of 
depression which worsened when he left the military and comes 
and goes.  However, he reported that overall, his mood has 
improved because of his marriage.  The Veteran also stated 
that he is often fatigued and has poor concentration.  He 
reported a history of suicidal ideations, but denied any 
suicidal thoughts currently.  He also denied mania.  

The Veteran reported that he continued to work at the post 
office, where he has worked since 1997.  His initial position 
there was very stressful, but in 2002, he started a new 
position as a mail processor which was much less stressful, 
and from 2007 to the present he has worked in maintenance for 
the postal service, a position he described as not stressful.  
The Veteran married for the third time in 2007 and reports 
that the marriage is going well.  He reported having a small 
circle of friends, but that he has one good friend he has 
known since childhood and finds social support at the church 
he and his spouse attend.  

The Veteran was administered a number of psychological tests, 
which yielded scores consistent with PTSD and his reported 
symptoms and indicative of moderate depression and light to 
moderate exposure to combat.  

The examiner noted that the Veteran was dressed appropriately 
and was courteous.  His speech was normal and he was oriented 
in all spheres with no evidence of psychosis.  His mood and 
affect were sober, likely due to the recent death of his 
mother.  He displayed a mild psychomotor retardation- 
twitching of the legs.  He was determined to be capable of 
managing his activities of daily living and his finances.  
The examiner diagnosed the Veteran with PTSD, dysthymic 
disorder, and alcohol abuse, in sustained full remission, and 
assigned a GAF score of 50.  The examiner opined that the 
Veteran's dysthymic disorder was secondary to his PTSD 
symptoms.  The examiner noted that the Veteran denied 
depression and PTSD prior to active service and opined that 
his current symptoms are caused by stressors experienced 
during his military service.  

As discussed above, a 30 percent rating is assigned for 
mental illnesses, including PTSD, where there is occupational 
and social impairment with "occasional" decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  

A 50 percent evaluation is warranted where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory; 
impaired judgment; impaired abstract thinking; disturbance of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

Here, the Board finds that the symptoms of the Veteran's 
acquired psychiatric disability most closely match the 
criteria for a 30 percent disability rating.  The veteran's 
symptoms of depression, irritability, intrusive thoughts, 
nightmares, and chronic sleep impairment may sometimes cause 
impairment of social or occupational functioning.  However, 
the Veteran is currently employed full time and does not 
report any problems at his job at this time.  There is no 
evidence that the Veteran is unable to manage routine care or 
the activities of daily living or that he engages in 
inappropriate or illegal conduct.  While he has reported some 
marital difficulties in the past, at his most recent VA 
examination, he reported that things were going well with his 
current marriage.  Additionally, while the Veteran does admit 
to isolating behavior and does not have a large social 
circle, he consistently reports having a number of friends, 
including very close friends, and receives social support 
from the church he attends.  There is no evidence that the 
Veteran suffers from (for example) circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory; impaired 
judgment; or impaired abstract thinking.  He was assigned GAF 
scores of 50, 60, and 61, indicating symptoms and impairment 
of mild to moderate severity.  Moreover, objective 
examinations consistently showed that he was oriented and had 
no significant deficiencies in speech or thought process.  

Based on the above, the Board finds that the post-service 
medical record, overall, provides highly probative evidence 
against this claim.  Thus, a disability rating in excess of 
30 percent is not warranted for any period on appeal.  

The Board has also considered an extra-schedular evaluation 
under the provisions of 38 C.F.R. § 3.321(b)(1) and 
determined that referral for extra-schedular consideration is 
not warranted in this case.  There is no evidence that the 
Veteran has ever been hospitalized due to his PTSD or 
depression and he is currently employed full time.  

Ratings have been assigned based on schedular criteria that 
contemplate the disability and symptomatology resulting from 
the Veteran's acquired psychiatric disability.  Therefore, no 
referral for extra-schedular consideration is required and no 
further analysis is in order.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule as 
required by law and VA regulation.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2008).


The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103.  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from non-compensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. 

The VCAA duty to notify, other than as to Vazquez-Flores 
notice, was satisfied by way of a letters sent to the Veteran 
in May 2003 and July 2007.  These letters informed the 
appellant in detail of how to substantiate his claim, as well 
as the appellant's and VA's respective duties for obtaining 
evidence and how VA assigns disability ratings and effective 
dates.  

However, notice as to how VA assigns effective dates and 
disability rating was not provided to the appellant prior to 
the initial unfavorable decision on the Veteran's claims by 
the RO.  Under such circumstances, VA's duty to notify may 
not be "satisfied by various post-decisional communications 
from which a claimant might have been able to infer what 
evidence the VA found lacking in the claimant's 
presentation."  Rather, such notice errors may instead be 
cured by issuance of a fully compliant notice, followed by 
readjudication of the claim.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the RO's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the 
RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as a statement 
of the case or a supplemental statement of the case, is 
sufficient to cure a timing defect).

Although the July 2007 letter was not sent before the initial 
RO decision in this matter, the Board finds that this error 
was not prejudicial to the appellant because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of his claim and 
given ample time to respond, but the RO also readjudicated 
the case by way of supplemental statements of the case issued 
in November 2008.  For these reasons, it is not prejudicial 
to the appellant for the Board to proceed to finally decide 
this appeal as the timing error did not affect the essential 
fairness of the adjudication.

Additionally, the Veteran was not provided with notice 
specifically providing the notice required by Vazquez-Flores.  
However, notice as to assignment of disability ratings and 
notice as to assignment of effective dates was provided to 
the Veteran in July 2007 after the initial adjudication.  
This letter also informed the Veteran of what factors VA 
considers in assigning disability ratings, including the 
impact of the condition and symptoms on employment.  
Additionally, he was given examples of what medical and lay 
evidence he should submit, such as statements from employers 
regarding how his disability affects his ability to work and 
statements from people who have witnessed how his disability 
affects him.  Finally, the Veteran was told that relevant 
diagnostic codes published at Title 38 Code of Federal 
Regulations, Part 4would be used to rate his disability.

While notice may not have perfectly adhered to the Court's 
language in Vazquez-Flores, not every notice error requires 
remand, just errors that prejudice the veteran

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law. Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In Vazquez-Flores v. Peake, 22 Vet. App. 37, 46 (2008), the 
Court observed that whether the post-adjudicatory notice and 
opportunity to develop the case that is provided during the 
extensive administrative appellate proceedings leading to the 
final Board decision and final Agency adjudication of the 
claim serve to render any notice error non-prejudicial is a 
factor to consider in undertaking a prejudicial error 
analysis.  

Here, a reasonable person could be expected to understand 
from the May 2003 and July 2007 notice what was needed for an 
increased rating claim.  The Diagnostic Code under which the 
Veteran is rated does not contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result).  

Additionally, it appears that all known and available records 
relevant to the issues on appeal have been obtained and are 
associated with the Veteran's claims files.  Following the 
June 2007 Remand by the Board, and the July 2007 notice, the 
Veteran was given an opportunity to present any additional 
evidence related to his claim and failed to do so.  Hence, no 
corrective action is necessary on the part of VA.

VA also has a duty to assist the Veteran in the development 
of his claims.  This duty includes assisting the appellant in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that VA has complied with the VCAA's duty to 
assist by aiding the appellant in obtaining evidence.  It 
appears that all known and available records relevant to the 
issues on appeal have been obtained and are associated with 
the Veteran's claims files.  VA has obtained the Veteran's 
service treatment records and VA treatment records.  VA 
psychological examinations were afforded the Veteran in June 
2003 and October 2008.   

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the appellant 
nor his representative has identified any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  

Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of his claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


